

116 HR 4849 IH: Upward Mobility Enhancement Act
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4849IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Smith of Missouri (for himself and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the exclusion for educational assistance programs. 
1.Short titleThis Act may be cited as the Upward Mobility Enhancement Act. 2.Increase in exclusion for educational assistance programs (a)In generalParagraph (2) of section 127(a) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(2)Maximum exclusion 
(A)In generalThis section shall apply only to the first $11,500 of educational assistance furnished to an individual during a calendar year, in the case of assistance for education below the graduate level. (B)Inflation adjustmentIn the case of any calendar year after 2019, the dollar amount in subparagraph (A) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2017 for calendar year 2016 in subparagraph (A)(ii) thereof.If any increase determined under this subparagraph is not a multiple of $50, such increase shall be rounded to the next lowest multiple of $50.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018. 